UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                  Submitted March 30, 2005*
                                    Decided April 5, 2005


                                               Before


                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

EDDIE L. RAINEY,                                                Appeal from the United
     Plaintiff-Appellant,                                       States District Court for the
                                                                Northern District of Illinois,
No. 04-3364                            v.                       Eastern Division.

BRYAN SAMUELS, Director of the Illinois                         No. 04 C 5485
Department of Children & Family Services, et al.                Charles P. Kocoras, Chief
     Defendants-Appellees.                                      Judge.




                                               Order

   Eddie Rainey wants a federal court to annul a judgment entered by a state court
that terminates his parental rights over four minor children. He also contends that
both a state law concerning abused and neglected children and a contract between
the state and a licensed child-welfare agency are unconstitutional.

   This simple description of the claim reveals that it is barred in major part by the
Rooker-Feldman doctrine, as the district judge held. See Rooker v. Fidelity Trust
Co., 263 U.S. 143 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S.


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 04-3364                                                                     Page 2

462 (1983). The doctrine reflects the principle that only the Supreme Court of the
United States is entitled to exercise what amounts to appellate review over a judg-
ment of the state judiciary in civil litigation. See Exxon Mobil Corp. v. Saudi Basic
Industries Corp., No. 03-1696 (U.S. Mar. 30, 2005). The injury about which Rainey
complains was inflicted by the state court’s judgment; the relief he seeks is cancella-
tion of that judgment. The lower federal courts lack authority to provide that relief.

   Rainey also wants an injunction against operation of the statute that undergirds
the state court’s decision. The apparent goal is to set up a collateral attack; if the
statute is unconstitutional then the judgment is invalid and Rainey’s parental
rights might be restored. Although the Rooker-Feldman doctrine (as restated in
Exxon Mobil) does not cover this indirect approach, it is nonetheless not an appro-
priate use of 42 U.S.C. §1983 for the reasons given in Heck v. Humphrey, 512 U.S.
477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997). These decisions hold that
§1983 may not be used to obtain relief that implies the invalidity of a state court’s
judgment that binds the federal plaintiff in personam. Rainey was a party to the
state court’s judgment; the relief he now seeks implies that the judgment is invalid;
the challenge to the statutes therefore may not be maintained while that judgment
stands. (Rules of issue and claim preclusion, coupled with 28 U.S.C. §1738, would
produce the same result.)

   As for the contract: neither the complaint nor the appellate brief explains what,
precisely, Rainey seeks to contest. Circle Family Care operates a child welfare
agency. His brief says that Circle Family Care has at least once insisted that Rainey
attend church. It appears that Circle Family Care offers “parent training,” a pro-
gram to help parents improve their skills and attitudes and thus be able to per-
suade the state court to restore children to their custody.

    The state court’s judgment does not authorize Circle Family Care to impose a re-
ligious hurdle, so Heck and Edwards do not block litigation about this subject. Be-
cause the demand affects Rainey’s own conduct he suffers injury in fact and has
standing to litigate even though he is a non-custodial parent. See Crowley v.
McKinney, No. 02-3741 (7th Cir. Mar. 11, 2005), slip op. 11–14. Cf. Elk Grove Uni-
fied School District v. Newdow, 124 S. Ct. 2301 (2004).

    If Circle Family Care made this demand as a matter of its own choice (rather
than under the compulsion of a contract), then there is no constitutional problem.
Operating a school or child-welfare agency does not make one a state actor, even if
the state supplies most of the funds. See Rendell-Baker v. Kohn, 457 U.S. 830
(1982). Referring a parent to Circle Family Care for “parental training” is no better
or worse, as a constitutional matter, than a state’s recommendation that a parent
use the services of Alcoholics Anonymous to reduce dependence on alcohol. (Prayer
is part of the Alcoholics Anonymous program.)

   The first amendment does not forbid the provision of all public funds to private
actors that have their own religious preferences, provided that the state remains
neutral between secular and sectarian views and offers choice to the private parties
involved. See Zelman v. Simmons-Harris, 536 U.S. 639 (2002); Freedom from Relig-
ion Foundation, Inc. v. McCallum, 324 F.3d 880 (7th Cir. 2003). Rainey has not pro-
No. 04-3364                                                                       Page 3

vided the court with a copy of the contract about which he complains, so we have no
sufficient reason to think that the State of Illinois has directed Circle Family Care
to demand that parents attend religious services, or that it has limited participation
in its programs to agencies with religious affiliations. (The state’s brief says that it
has not directed child-welfare agencies to enforce religious conditions on access and
does not favor religious entities in the contracting process. The state has provided
us with part of the contract but not the whole thing, so we cannot be sure that its
description is correct.) Nor does Rainey contend that religious entities are the only
providers of “parental training” under contract with the state, so that he lacks an
opportunity for choice. Moreover, Rainey has not named Circle Family Care as a de-
fendant, so it is hard to see how the district court could require it to change its prac-
tices. Under these circumstances it would be imprudent to engage in constitutional
adjudication.

    Rainey has been careless in other ways about identifying the litigants. The com-
plaint names “Illinois Department of Children and Family Services Director: Mr.
Jess McDonald” as if the Department and the Director were a single party. They
would be, if the only relief were sought against the Director in his official capacity,
but Rainey also wants money damages. So we treat this case as having two defen-
dants: McDonald in his individual capacity, and the current director (Bryan Sam-
uels) in his official capacity. The agency is not itself a proper party, as it is an arm
of the state and therefore not a “person” for purposes of §1983. See, e.g., Lapides v.
University of Georgia, 535 U.S. 613, 617–18 (2002).

   Both McDonald and Samuels are entitled to prevail. Rainey does not allege any
basis of damages liability, indeed does not allege that McDonald did anything other
than serve as the agency’s head. There is no doctrine of “supervisory liability” under
§1983. Cf. Monell v. New York City Dep’t of Social Services, 436 U.S. 658 (1978).
And the official-capacity claim fails for the reasons we have covered. (Rainey’s other
arguments do not require separate discussion.) Accordingly, the judgment of the
district court is

                                                                             AFFIRMED.